DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 10/20/2022.  
Claims 1-15 and 23-26 are pending in the case.  
No further claims have been cancelled.  
No further claims have been added.  
Claims 1, 8 and 15 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angiulo et al. (US 2002/0135621 A1, published 09/26/2002, hereinafter “Angiulo”) in view of Callens et al. (US 2011/0221764 A1, published 09/15/2011, hereinafter “Callens”), further in view of Saunders (US 2012/0294514 A1, published 11/22/2012, hereinafter “Saunders”) and further in view of Chevet et al. (US 2017/0018106 A1, effectively filed on 03/06/2014, hereinafter “Chevet”), and further in view of Luo et al. (US 2005/025387 A1, published 02/03/2005, hereinafter “Luo”).

Independent Claims 1, 8 and 15:
	Angiulo discloses a system comprising:
a processor; and
a memory [non-transitory computer-readable medium] storing instructions that, when executed by the processor, cause the computer system to perform a method comprising:
receiving a selection, via a user interface, of a gallery display scheme wherein the gallery display scheme comprises one or more processed images each comprising one or more first aspect ratios (The user can select a gallery template that includes an arrangement of thumbnails for a photo gallery, Angiulo: Figs. 4-8 and 10 step 238, ¶ [0060]-[0082], [0092].); 
receiving one or more digital photos having one or more second aspect ratios (The user can select images at step 244, Angiulo: Figs. 1 and 10, ¶ [0093]-[0094].  It is implied that the aspect ratio of the thumbnail can be different than the aspect ratio of the image when the “maintain aspect ratio” option is unselected, Angiulo: Figs. 3 and 9, ¶ [0054], [0088].); and
automatically processing the digital photos to generate the processed images to display in the gallery display scheme (Angiulo: Fig. 10 step 248, ¶ [0094].)
wherein processed images are positioned within a main image gallery window (The processed images are displayed in a Web page that includes a photo gallery of thumbnail images corresponding to original images, Angiulo: Figs. 5-8, ¶ [0021]-[0024].  The user can select a thumbnail to cause the browser to view the original image corresponding to the thumbnail.  Examiner considers a main window to be any window that provides access to additional content, Angiulo: ¶ [0002]-[0003].  Since the web page displaying the thumbnails (image gallery window) provides access to additional content (original images), Examiner considers the web page of thumbnails to be a “main” image gallery window.); 
displaying the processed images within the main image gallery window of the selected gallery display scheme on a display output device (Angiulo: Figs. 5-8, ¶ [0002]-[0003], [0021]-[0024], [0064].).
Angiulo does not appear to expressly teach a system, medium and method wherein:
the one or more digital photos are received via a communication
the processed images are displayed within display windows;
automatically processing the digital photos to generate the processed images comprises:
determining and adjusting one or more dimensions of the one or more display windows based on dimensions of the one or more digital photos, wherein a width of each display window is set to match a width of a corresponding digital photo, and a height of each display window is determined by factoring a corresponding first aspect ratio and width of the display window;
centering the digital photos within the one or more display windows, the one or more display windows overlaid on the digital photos, the digital photos further retaining the one or more second aspect ratios during centering;
upon adjusting the dimensions of the display windows and centering the digital photos, comparing one or more patterns within each digital photo to stored known patterns; 
ranking the one or more patterns based on the comparison to the stored known patterns;
identifying a photo subject of each digital photo, wherein the identified photo subject corresponds to a highest ranked pattern; 
creating a photo subject area from a portion of each digital photo that surrounds the identified photo subject, wherein the photo subject area is a cohesive region that is not visible within the display windows; and
positioning the photo subject area within the one or more display windows such that each display window displays the photo subject of the corresponding digital photo, and wherein the identified photo subject is displayed within the display window regardless of the one or more first aspect ratios.
However, Callen teaches a system, medium and method wherein:
the processed images are displayed within display windows (The processed images are displayed in placeholders, Callens: Figs. 6-10, ¶ [0044]-[0051].);
automatically processing the digital photos to generate the processed images comprises:
determining and adjusting one or more dimensions of the one or more display windows based on dimensions of the one or more digital photos, wherein a width of each display window is set to match a width of a corresponding digital photo, and a height of each display window is determined by factoring a corresponding first aspect ratio and width of the display window (The left and right sides are cropped when the source aspect ratio is greater than the destination aspect ratio and the top and bottom sides are cropped when the source aspect ratio is less than the destination aspect ratio, Callens: ¶ [0054].  This means that in either case a dimension of either the width or the height matches the source aspect ratio since the cropping only happens in one direction, Callens: Figs. 12A-12D.  Accordingly, the dimensions of the placeholder window is determined based on the dimensions of the image.  In the case in which the top and bottom sides of the image are cropped, the width would of the placeholder window would match the width of the image and the height of the placeholder window would be constrained by the destination aspect ratio of the placeholder window.);
centering the digital photos within the one or more display windows, the one or more display windows overlaid on the digital photos, the digital photos further retaining the one or more second aspect ratios during centering (The image is centered in the aspect ratio window of the placeholder (display window), Callens: Figs. 12A-12D, ¶ [0052]-[0055].  As can be seen in Fig. 12C, the placeholder window is overlaid on the original image while the original image still has its original aspect ratio.  Although Fig. 12C illustrates a scenario in which the cropped sides are the left and right sides of the image, paragraph [0054] indicates, that the cropped sides can be the top and bottom sides of the image.  Since there is no alternative positioning taught by Callens, Examiner considers it obvious that the placeholder will still be centered in the case where the top and bottom sides of the image are being cropped.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Angiulo wherein:
the processed images are displayed within display windows;
automatically processing the digital photos to generate the processed images comprises:
determining and adjusting one or more dimensions of the one or more display windows based on dimensions of the one or more digital photos, wherein a width of each display window is set to match a width of a corresponding digital photo, and a height of each display window is determined by factoring a corresponding first aspect ratio and width of the display window;
centering the digital photos within the one or more display windows, the one or more display windows overlaid on the digital photos, the digital photos further retaining the one or more second aspect ratios during centering, as taught by Callens.
One would have been motivated to make such a combination in order to provide a more effective means for displaying the images in the final presentation (Callens: Figs. 6-12D, ¶ [0044]-[0055].).
	Angiulo in view of Callens does not appear to expressly teach a system, medium and method wherein automatically processing the digital photos to generate the processed images comprises:
wherein the one or more digital photos are received via a communication;
upon adjusting the dimensions of the display windows and centering the digital photos, comparing one or more patterns within each digital photo to stored known patterns; 
ranking the one or more patterns based on the comparison to the stored known patterns;
identifying a photo subject of each digital photo, wherein the identified photo subject corresponds to a highest ranked pattern; 
creating a photo subject area from a portion of each digital photo that surrounds the identified photo subject, wherein the photo subject area is a cohesive region that is not visible within the display windows; and
positioning the photo subject area within the one or more display windows such that each display window displays the photo subject of the corresponding digital photo, and wherein the identified photo subject is displayed within the display window regardless of the one or more first aspect ratios.
However, Saunders teaches a system, medium and method wherein automatically processing the digital photos to generate the processed images comprises:
wherein the one or more digital photos are received via a communication interface (Saunders: ¶ [0025].);
upon adjusting the dimensions of the display windows and centering the digital photos, comparing one or more patterns within each digital photo to stored known patterns (patch representations (patterns) comprising texture and color Fisher Vectors of an input image are compared to a set of stored patch representations (patterns) known to be salient or non-salient (known patterns) in order to generate a saliency map wherein each patch is assigned a probability value that represents the probability that each respective patch is salient (photo subject), Saunders: ¶ [0112]-[0120]); and
identifying a photo subject of each digital photo (The system identifies one or more regions of interest (photo subjects), which corresponds to one or more salient regions (photo subjects) to include in a desired subject area (photo subject area), Saunders: Figs. 1 and 4, ¶ [0039], [0041], [0061], [0107], [0109], [0119]-[0120], [0122]); and
positioning the photo subject within the one or more display windows such that each display window displays the photo subject of the corresponding digital photo, and wherein the identified photo subject is displayed within the display window regardless of the one or more first aspect ratios (Saunders: Figs. 3 and 4, ¶ [0065], [0122].);.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Angiulo in view of Callens wherein automatically processing the digital photos to generate the processed images comprises:
wherein the one or more digital photos are received via a communication;
upon adjusting the dimensions of the display windows and centering the digital photos, comparing one or more patterns within each digital photo to stored known patterns; and
identifying a photo subject of each digital photo; and
positioning the identified photo subject within the one or more display windows such that each display window displays the photo subject of the corresponding digital photo, and wherein the identified photo subject is displayed within the display window regardless of the one or more first aspect ratios, as taught by Saunders.
One would have been motivated to make such a combination in order to provide a more effective means for thumbnailing the original image so as to ensure the presentation of the regions of interest of the original image are optimized (Saunders: Fig. 4, ¶ [0039], [0041], [0065], [0107], [0122]). 
Angiulo in view of Callens and further in view of Saunders does not appear to expressly teach a system, medium and method wherein: 
the identifying a photo subject area is performed upon adjusting the dimensions of the display windows and centering the digital photos,
identifying the photo subject includes ranking the one or more patterns based on the comparison to the stored known patterns; and 
the identified photo subject corresponds to a highest ranked pattern; 
a photo subject area is created from a portion of each digital photo that surrounds the identified photo subject, wherein the photo subject area is a cohesive region that is not visible within the display windows; and
the positioning photo subject comprises positioning the photo subject area.
However, Chevet teaches a system, medium and method wherein: 
the identifying of a photo subject area is performed after a crop window is originally generated (The objects of interest are detected (identifying photo subject area) after the cropping window is generated in the picture, Chevet: Fig. 3, ¶ [0083], [0090]-[0091], [0106].  The cropping window is then repositioned to ensure that the detected face with a highest weight is encapsulated by the crop window, Chevet: ¶ [0104].)
a photo subject area is created from a portion of each digital photo that surrounds the identified photo subject, wherein the photo subject area is a cohesive region that is not visible within the display windows (The method detects the faces within the photo (photo subject), Chevet: abstract.  The detected faces are surrounded by a bounding box (photo subject area), Chevet: Fig. 7, ¶ [0104].  The bounding box is not displayed in the display window, Chevet: Fig. 9, ¶ [0105].); and
the positioning photo subject comprises positioning the photo subject area (Chevet: Figs. 7 and 9, ¶ abstract, ¶ [0104]-[0105].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Angiulo in view of Callens and further in view of Saunders wherein:
the identifying of a photo subject area is performed after a crop window is originally generated, 
a photo subject area is created from a portion of each digital photo that surrounds the identified photo subject, wherein the photo subject area is a cohesive region that is not visible within the display windows; and 
the positioning photo subject comprises positioning the photo subject area as taught by Chevet.
One would have been motivated to make such a combination in order to provide an effective means for ensuring that the cropping window covers the most significant objects of interest (Chevet: Fig. 3, ¶ [0083]-[0106].).
In implementing the movable cropping window feature of Chevet into the invention of Angiulo in view of Callens and further in view of Saunders, the originally generated cropping window (as taught by Chevet) would correspond to a cropping window that have adjusted dimensions and are centered over the digital photo since the originally generated cropping window of Angiulo in view of Callens and further in view of Saunders comprises cropping windows that have a width matching the photo, a height that is determined based on an aspect ratio (adjusting the dimensions of the display windows), and a position that is centered over the photo (centering the digital photo).  Accordingly, in combination, Angiulo in view of Callens and further in view of Saunders and further in view of Chevet teaches a system, medium and method wherein automatically processing the digital photos to generate the processed images comprises:
upon adjusting the dimensions of the display windows and centering the digital photos, identifying a photo subject of each digital photo.
Angiulo in view of Callens and further in view of Saunders and further in view of Chevet does not appear to expressly teach a system, medium and method wherein:
identifying the photo subject includes ranking the one or more patterns based on the comparison to the stored known patterns; and 
the identified photo subject corresponds to a highest ranked pattern.
However, Luo teaches a system, medium and method wherein:
identifying the photo subject includes ranking the one or more patterns based on the probability of each pattern being part of the main subject (The segmented regions of homogenous properties such as color and texture (patterns) are ranked in descending order based on the probability of the homogenous regions (pattern) being part of the main subject, Luo: Figs. 1, 2 and 10, ¶ [0032], [0045], [0050].), and 
the identified photo subject corresponds to a highest ranked pattern (Luo: Fig. 10, ¶ [0032], [0045]-[0047], [0052].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Angiulo in view of Callens and further in view of Saunders and further in view of Chevet wherein:
identifying the photo subject includes ranking the one or more patterns based on the probability of each pattern being part of the main subject, and 
the identified photo subject corresponds to a highest ranked pattern, as taught by Luo.
One would have been motivated to make such a combination in order to provide a more effective means for determining the subject of the photo (Luo: Fig. 10, ¶ [0032], [0045]-[0047], [0052].).
In implementing the pattern ranking feature of Luo into the invention of Angiulo in view of Callens and further in view of Saunders and further in view of Chevet, the probability of each pattern being part of the main subject (as taught by Lou) would be determined by comparing each of the one or more patterns within the image to known patterns since the assigned probability that a patch representation (pattern) is salient (part of the main subject) is determined by comparing each patch representation to stored patch representations known to be salient (stored known patterns) in the invention of Saunders.  Accordingly, in combination, Angiulo in view of Callens and further in view of Saunders, further in view of Chevet and further in view of Luo teaches a system, medium and method identifying the photo subject includes ranking the one or more patterns based on the comparison to the stored known patterns.  

Claims 2 and 9:
	The rejection of claims 1 and 8 are incorporated.  Angiulo in view of Callens, further in view of Saunders and further in view of Chevet further discloses a medium and method wherein the photo subject is positioned toward a center of the display window (The cropped area (photo subject) takes up the whole space of the placeholder (the cropped area would be centered in the placeholder), Saunders: Figs. 3 and 4, ¶ [0065], [0122].)

Claims 3 and 10:
	The rejection of claims 2 and 9 are incorporated.  Angiulo in view of Callens, further in view of Saunders and further in view of Chevet further discloses a medium and method wherein the photo subject is centered within the display window (The cropped area (photo subject) takes up the whole space of the placeholder (the cropped area would be centered in the placeholder), Saunders: Figs. 3 and 4, ¶ [0065], [0122].).

Claims 4 and 11:
	The rejection of claims 1 and 8 are incorporated.  Angiulo in view of Callens, further in view of Saunders and further in view of Chevet further discloses a medium and method wherein the first aspect ratio of the display window is less than or equal to the second aspect ratio of the digital photos (Callens: ¶ [0054]; Saunders: Fig. 3, ¶ [0065]).

Claims 5 and 12:
The rejection of claims 1 and 8 are incorporated.  Angiulo in view of Callens, further in view of Saunders and further in view of Chevet further discloses a medium and method wherein the shape of the photo subject area corresponds to one of a square, rectangle, and circle (Chevet: Figs. 7 and 9, ¶ abstract, ¶ [0104]-[0105].).

Claims 6 and 13:
The rejection of claims 1 and 8 are incorporated.  Angiulo in view of Callens, further in view of Saunders and further in view of Chevet further discloses a medium and method wherein a shape of the display windows is the same as the shape of the photo subject area (Chevet: Figs. 7 and 9, ¶ abstract, ¶ [0104]-[0105].).

Claims 7 and 14:
	The rejection of claims 1 and 8 are incorporated.  Angiulo in view of Callens, further in view of Saunders and further in view of Chevet further discloses a medium and method wherein digital photo editing tools are provided for manual editing of the one or more display windows (The user can change (edit) any design elements within the template, Saunders: Fig. 6 S122, ¶ [0153].  The design elements includes the number of images (placeholders/display windows), size of images (placeholders/display windows), position of images (placeholders/display windows) or the like, Saunders: Fig. 3, ¶ [0043], [0064], [0065].).

Claim 24:
The rejection of claims 1 and 8 are incorporated.  Angiulo in view of Callens, further in view of Saunders and further in view of Chevet further discloses a medium and method wherein a plurality of photo subjects is identified in at least one of the digital photos, and further comprising selecting a cohesive region that encompases the identified plurality of photo subjects, wherein the photo subjects are displayed in accordance with the selected cohesive region (Luo: Figs. 9-12, ¶ [0047], [0066]).

Claim(s) 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angiulo in view of Callens, further in view of Saunders, further in view of Chevet, further in view of Luo and further in view of Perronnin et al. (“Fisher Kernels on Visual Vocabularies for Image Categorization”, published 2007, hereinafter “Perronnin”).

Claim 23:
	The rejection of claim 1 is incorporated.  Angiulo in view of Callens, further in view of Saunders, further in view of Chevet, further in view of Luo and further in view of Perronnin further teaches a method wherein the stored known patterns are stored in a photo display application and correspond to at least one of known persons, animals, shapes, objects, landmarks and text (The image representations are stored in database 112 of server computer 14 (photo display application), Saunders: ¶ [0114]-[0115].  The image representation are generated using Fisher vectors and Saunders cites Perronnin as an example reference used to implement categorization via the Fisher vectors, Saunders: ¶ [0100].  Perronnin teaches that the known patterns can correspond to persons, animals, objects and landmarks (e.g. beach, desert, mountains, waterfalls), Perronnin: abstract, sections 1, 5.2 and 5.3).

Claim 26:
	The rejection of claim 1 is incorporated.  Angiulo in view of Callens, further in view of Saunders, further in view of Chevet, further in view of Luo and further in view of Perronnin further teaches a method wherein a plurality of photo subjects is identified in at least one of the digital photos, the plurality of photo subject including a person and a landmark (A main photo subject and secondary main subjects (plurality of photo subjects) can be identified for an image wherein the main subject can include at least a person, and, Luo: Figs. 9-12, ¶ [0047], [0066].  The image representation that are used to determine the subject are generated using Fisher vectors and Saunders cites Perronnin as an example reference used to implement categorization via the Fisher vectors, Saunders: ¶ [0100], [0112]-[0120].  Perronnin teaches that the image representations can correspond to persons, animals, objects and landmarks (e.g. beach, desert, mountains, waterfalls), Perronnin: abstract, sections 1, 5.2 and 5.3.  Accordingly, in combination, a main subject and a secondary main subject can correspond to a person and landmark.).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angiulo in view of Callens, further in view of Saunders, further in view of Chevet, further in view of Luo and further in view of Kimura Masayuki et al. (JP 2007122101 A, published 05/17/2007, hereinafter “Masayuki”).

NOTE: Examiner will be citing from the provided machine translation of the Masayuki reference.

Claim 25:
	The rejection of claim 1 is incorporated.  Angiulo in view of Callens, further in view of Saunders, further in view of Chevet and further in view of Luo does not appear to expressly teach a method wherein the pattern extends an entirety of at least one of the digital photos, and further comprising the entirety of the at least on digital photo as a photo subject area.
	However, Masayuki teaches a method wherein the pattern extends an entirety of at least one of the digital photos, and further comprising the entirety of the at least on digital photo as a photo subject area (Masayuki: page 6 “When the resolution is high, the average value of the attention level is high, which means that the amount of change in a small range is large. Such an image is likely to have either a large amount of fine objects on the entire screen or a fine pattern on the entire screen. Since it is difficult to extract a significant area from such an image, the area determination unit (to be described later) returns the entire image as the subject area or returns no area by making all the attention levels equal. It is because it can do.”).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Angiulo in view of Callens, further in view of Saunders, further in view of Chevet and further in view of Luo wherein the pattern extends an entirety of at least one of the digital photos, and further comprising the entirety of the at least on digital photo as a photo subject area, as taught by Masayuki.
	One would have been motivated to make such a combination in order to better ensure that the correct area of the image is used as the subject area for a given image (Masayuki: page 6.).

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new mapping provided in the rejections presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175